Case: 1:18-cv-02861 Document #: 75 Filed: 11/05/18 Page 1 of 1 Page|D #:1048

IN THE UNITED STATES DISTRICT COURT
FOR '.I`HE NOR'I`HERN I)ISTRICT OFILLINOIS

 

EASTERN DIVISION
Lisa Madigan, §
P}aintiff(s), g
18 C 2861
v. ) Case No.
Sttl)urban Express, lnc., et al.,
)
Def"endant(s). )

annrno AssIGNMnNT on
sETTLEMnNT Assls'rANCs PROGRAM conNssL

The Court hereby assigns the herein named attorney to represent the Det`endzmt solely for the
limited purpose of assisting Del`endant in connection with settlement proceedings in this case. Assigned
counsel shall riot be obligated to conduct any discovery, to prepare or respond to any motions and shall
not be responsible for the trial o;t` this case. The assigned attorney may not enter into any fee agreement
Wltli the pro se party, or otherwise seek compensation from the pro se party, in connection with this
assignment On notice to the Coort, assigned counsel may seek to end the representation of Defendanr
upon completion of the settlement conference

 

 

 

 

 

Naine of Assigncd Counsel: Laura lvicNallY

Law Firm: Loeb & Loel) LLP
Street Adciress: 321 Nor£h C]arl< Street
Suite Number: Suite 2300

City, State & Zip Code: Citioaao_ Iilinois 60654
Telcphone Ntnnber: 312.464.3155

 

l hereby acknowledge that i`have lead, understand and agree to the terms of this Liinited
Assignlnent of Settlement Assistance Ptogiam Cotmsel.

f
W_,/"
Dated: October 30. 2018 MW Z,,..~-.-»-

1110 se staman feet:»id»¢w fe

ENTER_!_____
/

/
ii /é:€ '/:‘f l:}:}/ //§1<'//
lodge

Dated: ifft§ _51‘»?!‘= l

 

 

 

